DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims subject matter only disclosed in prior application no 16/989,408 (‘488), filed 23 December 2020, now patent no. 11,083,944 (‘944). Accordingly, since there is no support in 13/529,917 (‘917) for the presently claimed subject matter, then it would appear that this application may claim priority back to ‘488 and not (‘917). 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 5-6, the application as filed fails to provide support for a user selection of a subset of said pass receipt locations; 
lines 10-13, launch at least one basketball towards each of said pass receipt locations in said subset a first time for a first of said two or more basketball players, and subsequently launch at least one basketball towards each of said pass receipt locations in said subset an additional time for each additional one of said two or more basketball players. 
Claim 5, lines 2-4, each of said percentages in said display are visually depicted in relation to a second visual depiction of said three-point line at positions visually corresponding with each of said pass receipt locations in said subset.
said display are visually depicted in relation to said second visual depiction of said three point line at said positions visually corresponding with each of said pass receipt locations in said subset on a one-to-one basis such that one of said percentages is provided for each one of said input location in said subset.  
Claim 8, lines 2-3, said display is configured to indicate points attributable to each of said made basketballs goals based on said distance.
 	Claim 10, lines 2-5, said user interface is configured to receive de-selection of at least one of said pass receipt locations in said subset and selection of at least one of said pass receipt locations not in said subset to revise said subset prior to initiation of said basketball practice multiplayer challenge.
Claim 11, lines 2-6, said user interface comprises an initiate program input area, wherein said user interface is configured to accept multiple revisions to said subset prior to actuation of said initiate program input area; and said control system is configured to command said ball ejector to initiate launching of said basketballs following actuation of said initiate program input area.
Claim 15, lines 2-7,  said control system is configured to receive data from said user interface indicating a non-serial order in which said input location of said subset are received as part of said user selection; and
said control system is configured to command said ball ejector to launch said at least one basketball towards each of said pass receipt locations in said subset in said non-serial order during said basketball practice multiplayer challenge. Note: Paragraph 0233 only refers to the non-serial order and not the particulars of claim 10.

Claim 16, lines 4-13, a selectable shots-in-a-row input area provided at said user interface and configured to receive a user selection of a desire to participate in a shots-in-a-row challenge and a number of shots to be made in a row at each of said pass receipt locations in said subset, wherein said control system is configured to receive data indicating said user selection of said selectable shots-in-a-row input area and said number of shots to be made in a row at each of said pass receipt locations in said subset and command said ball ejector to launch said basketballs to a first one of said pass receipt locations in said subset until data is received from said detector indicating that a number of basketball goals at least equaling said number of shots to be made in a row at each of said pass receipt locations in said subset has been made in a row and subsequently commanding said ball ejector to launch said basketballs to a next one of said pass receipt locations in said subset. 
Claim 17, lines 2-13, a selectable shots made input area provided at said user interface and configured to receive a user selection of a desire to participate in a shots made challenge and a number of shots to be made at each of said pass receipt locations in  said subset, wherein said control system is configured to receive data indicating said user selection of said selectable shots made input area and said number of shots to be made at each of said pass receipt locations in said subset and command said ball ejector to launch said basketballs to a first one of said pass receipt locations in said subset until data is received from said detector indicating that a number of basketball goals at least equaling said number of shots to be made at each of said pass receipt locations in said subset has been made and then commanding said ball ejector to launch said basketballs to a next one of said pass receipt locations in said subset.  Applicant is claiming broader than has been disclosed.
Claim 18, lines 2-5,  user interface is configured to receive user input comprising identifying information for each of said two or more basketball players; and each of said individual shooting statistics is displayed in association with said identifying information for each of said two or more basketball players. Applicant is claiming broader than has been disclosed.
Claim 19, lines 8-13, said pass receipt locations located about said basketball playing surface, wherein said user interface is configured to receive a selection of certain of said ISPRIL to define a subset of said pass receipt locations for said ball ejector to pass said basketballs to as part of a custom basketball practice multiplayer challenge;
lines 14-19,  a control system configured to receive data from said user interface indicating said selection and command said ball ejector to launch at least one basketball towards each successive one of said pass receipt locations in said subset for a first time for a first of said multiple players, and subsequently launch at least one basketball towards each successive one of said pass receipt locations in said subset an additional time for each additional one of said multiple players; 
line 20, a detector configured to detect made basketball goals; 
lines 21-26, a network connectivity device configured to receive data from said control system for transmission to a server, wherein said data is sufficient to generate a display of individual shooting statistics for each of said multiple players based on data from said detector indicating said made basketball goals and a said subset each of said times as part of a custom basketball practice multiplayer challenge. 
Claim 20, lines 1-18, a portable basketball launching machine which facilitates a basketball practice competition between multiple players, the portable basketball launching machine comprising: a ball ejector configured to launch basketballs toward each of a plurality of pass receipt locations located about a basketball playing surface; a user interface comprising a visual depiction of a three-point line and at least part of a key and individually selectable pass receipt input locations (“ISPRIL”) arranged at spaced angular positions along said visual depiction of said three-point line manner  correspond with, on a one-to-one basis, said pass receipt locations located about said basketball playing surface, wherein said user interface is configured to receive a selection of certain of said ISPRIL by direct, physical touch to define a subset of said pass receipt locations for said ball ejector to pass said basketballs to as part of a custom basketball practice multiplayer challenge, wherein said user interface is configured to visibly indicate the ISPRIL forming part of said subset at said user interface following said selection, and wherein said user interface is configured to receive identifying information for each of the multiple players;  
lines  17-23, a control system configured to receive data from said user interface indicating said selection and command said ball ejector to launch at least one basketball towards each successive one of said pass receipt locations in said subset for a first time for a first of said multiple players, and subsequently launch at least one basketball towards each successive one of said pass receipt locations in said subset an additional time for each additional one of said multiple players; lines  25-35, a network connectivity device configured to receive data from said control system for transmission to a server, wherein said data is sufficient to generate a display of individual shooting statistics in the form of percentages of successfully made basketball goals at various of said pass receipt locations in said subset for each of said multiple players based on data from said detector indicating said made basketball goals and a number of said basketballs launched towards each of said plurality of pass receipt location in said subset each of said times as part of said custom basketball practice multiplayer challenge at a second visual depiction of said three-point line and said at least part of said key in a manner correspondent with said pass receipt locations in said subset, wherein each of said individual shooting statistics is displayed in association with said identifying information; and 
lines 36-37, a collection net assembly comprising one or more height adjustable members and a net attached to said one or more height adjustable members. Applicant is claiming broader than has been disclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "user interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Either “said” or “the” should be inserted before “user interface”.
Claim 22 recites the limitation "said data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 should be dependent on claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of NPL Sniper Ultimate Basketball Trainer (hereinafter Sniper).


a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G) located at a basketball playing surface (500);
 user interface
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric ] 

configured to receive a user selection of a subset of said pass receipt locations for said ball ejector (300) to pass said basketballs to as part of a basketball practice multiplayer challenge for said two or more basketball players; and
a control system (control system uses a microcontroller to control the delivery machine) configured to receive data from said user interface indicating said user selection and command said ball ejector to launch at least one basketball towards each of said pass receipt locations in said subset a first time for a first of said two or more basketball players, and subsequently launch at least one basketball towards each of said pass receipt locations in said subset an additional time (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time) for each additional one of said two or more basketball players.  Jenkins discloses that multiple balls can be delivered at the same or different persons on the court.  Jenkins discloses the claimed device with the exception of expressly disclosing that two or more players competitively use the device.  However, as disclosed by Sniper  (see below figure) it is known in the art to deliver balls to two or more players on a court and the display gives shooter information i.e. field goal percentage, shots made, or points.  It would have been obvious to one of ordinary skill in the art to have employed the method of use when using Jenkins device given that Sniper teaches such is an ideal manner for providing a more challenging training session.

    PNG
    media_image1.png
    301
    744
    media_image1.png
    Greyscale


Claim 10, Jenkins shows said user interface is configured to receive de-selection of at least one of said pass receipt locations in said subset and selection of at least one of said pass receipt locations not in said subset to revise said subset prior to initiation of said basketball practice multiplayer challenge (this requires the ability to re-program the machine from time to time to revise the shooting routine. Such reprogramming necessarily requires periodic deselection of previously selected locations. One cannot seriously contend that the described machine is made for single-use programming - i.e., set a routine and forever only run that one routine. In fact, the Jenkins reference contains many references to creating a variety of programs, including different programs for players, custom routines, pre-programmed routines, shots-made routines, etc. The ability to select locations, at a minimum, implies the ability to deselect or revise those solutions).
Claim 2, Jenkins shows a detector (goal score sensor 872, sensor 872 may be utilized to count basketballs that successfully pass through the goal 800 and net) configured to detect made basketball goals; and
a reporting module (the reporting module is taken to be the display providing visual and/or audible means for communicating with the player) configured to generate a display of shooting statistics for each individual one of said two or more basketball players based on data from said detector indicating said made basketball goals and data from said control system column 4, lines 16-22 which discloses: The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain).  (column 8, lines 5-20 which discloses: Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.))
Claim 3 Jenkins shows said display (404) comprises percentages of successfully made goals for each of said two or more basketball players at each said pass receipt locations in said subset. (column 4, lines 16-22 and column 8, lines 5-20).
Claim 11 Jenkin shows said user interface comprises an initiate program input area (a section of the interface or screen where data can be selected and/or inputted) wherein said user interface is configured to accept multiple revisions to said subset prior to actuation of said initiate program input area (The use of a start button implies that changes can be made up to selection of 
said control system is configured to command said ball ejector to initiate launching of said basketballs following actuation of said initiate program input area.

Alternatively: 
Claims 2, 3, 18, 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of Thurman et al (US 2014/0195019 A1) (hereinafter Thurman).
Claim 2, Jenkins shows a detector (goal score sensor 872, sensor 872 may be utilized to count basketballs that successfully pass through the goal 800 and net) configured to detect made basketball goals; and
a reporting module (the reporting module is taken to be the display providing visual and/or audible means for communicating with the player) configured to generate a display of shooting statistics for each individual one of said two or more basketball players based on data from said detector indicating said made basketball goals and data from said control system indicating a number of said basketballs launched towards each of said pass receipt locations in said subset each of said times as part of said basketball practice multiplayer challenge.  Should applicant disagree with the Examiner’s interpretation of Reporting Module the following rejection is presented.  Jenkins discloses the claimed device with the exception of a reporting module.  However, as disclosed by Thurman (paragraphs 0056 and 0057) it is known in the art to include reporting modules for generating display of a user’s shooting information.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Thurman 
Claim 3 Jenkins shows said display (404) comprises percentages of successfully made goals for each of said two or more basketball players at each said pass receipt locations in said subset. (column 4, lines 16-22 and column 8, lines 5-20).  Additionally, Thurman, also discloses displaying percentages of successfully made goals for each of said two or more basketball players at each said pass receipt locations in said subset (paragraphs 0056 and 0057).
Claim 18, Jenkins shows the user interface is configured to receive user input comprising identifying information (Thurman; paragraphs 0030, 0089) for each of said two or more basketball players; and 
each of said individual shooting statistics is displayed in association with said identifying information for each of said two or more basketball players.
Claim 21, Jenkins as modified in view of Thurman further shows a wireless communication device (paragraphs 0033, 0059) electrically connected to said control system and in wireless network communication with a second wireless communication device electrically connected to a second control system for a second ball ejector, wherein said second control system is configured to accept data from said control system and operate said second ball ejector in accordance with said accepted data. The wireless communication device taught by Thurman when incorporated into one or more of the Jenkins device will allow the gathered data collected by one device to wirelessly communicate with one or more of the other devices and vice versa.
Claim 22, Jenkins device as described and modified in claim 21, will inherently be capable of communicating the gathered data, which may indicate said subset of said pass receipt locations for said basketball practice multiplayer challenge; wherein the wirelessly transmitted data may 
Claim 23, Jenkins alone and as modified in view of Sniper and Thurman teach that the device includes pre-programmed drills option provided at said user interface, wherein said control system is configured to automatically program said ball ejector to launch at least one of said basketballs to a predetermined subset of said pass receipt locations upon receipt of data indicating user selection of said pre-programmed drills option at said user interface.


Some relevant passages from the Jenskins patent in support of the above rejections:

(column 4, lines 3-6 and 16-22) The basketball return machine is utilized to collect basketballs that are shot in the direction of a basketball goal and return them to the users of the system at one or more locations around the 
return machine's perimeter.
The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain.

(column 4, lines 64-67 and column 5, lines 1-3) The basketball return machine 10 has a use state, wherein it is configured to permit persons to shoot basketballs toward a goal, collect those basketballs and return them to a person at one or more locations on a playing surface, and a storage state, wherein it has a reduced profile. Further, the basketball return machine may include a display 404 and one or more speakers 412.

(column 6, lines 21-38) Further, the basketball return machine 10 can be configured so that a person standing at a delivery location, 1000A-G, can shoot a basketball towards a goal 800 and have a basketball returned to them by the basketball return machine 10 at their current location or, depending on basketball return machine 10 configuration, at any other location on the playing surface 1500.  In FIG. 4, it can also be appreciated that a ball can be delivered to a user at and around the periphery of the ball return machine 10 from the projecting device 300 along a multitude of horizontal plane projections, with varying vertical plane trajectories.  As can be appreciated from FIG. 4, the basketball return machine 10 could function in conjunction with the goal unit 20 a goal 800 to be collected and delivered to a player at one or more locations around the perimeter of a basketball goal.

(column 6, lines 39-50; figures 1, 6) The basketball return machine 10 can have a control system that uses a microcontroller to control and coordinate all elements of the machine operation.  The microcontroller may be housed in the display 404, being powered, or be supported elsewhere on the first base platform 400.  The elements of the basketball return machine 10 under microcontroller control include the following: display 404/alphanumeric display, push plate 376 propulsion mechanism, escapement 200, projecting device 300, delivery direction indicator 1100, handheld remote control, goal score sensor 872, see FIG. 31.  FIG. 32 is a software flow chart that depicts the logic employed by the microcontroller.  

(column 6, lines 53-67 and column 7, lines 1-16) Turning to FIG. 5A-C, what is shown are schematics of a basketball three-point line 1200, base line 1202, free throw line 1204 and a playing surface 1500.  What is depicted in FIGS. 5A-C is how the basketball return machine 10 can be configured to deliver basketballs to a varying sequence of locations, numbered 1-7, 1-10, and 1-15, respectively in the Figures, on the playing surface 1500.  FIG. 5A shows how the basketball return machine 10 can be configured to deliver a series of basketballs, numbered 1 through 7, from the projecting device 300 to an ordered sequence of locations around the basketball delivery machine 10, i.e. 1000B, 1000D, and 1000F, including but not limited to the three point line 1200.  FIG. 5B shows how the basketball return machine 10 can be configured to deliver a series of basketballs, numbered 1 through 10, from the projecting device 300 to a single location around the basketball delivery machine 10, i.e. 1000D.  Lastly, FIG. 5C shows how the basketball return machine 10 can be configured to deliver a series of basketballs, numbered 1 through 15, from the projecting device 300 to a random sequence of locations around the basketball delivery machine 10, i.e. 1000A-G. It is contemplated that the basketball return machine 10 can be programmed to deliver a series of basketballs 1-25, 1-50, or more, from the projecting device 300 to an ordered sequence of basketballs to delivery locations around the periphery of the basketball return machine 10.  It can be appreciated that the basketball return machine 10 can be configured so that: a) the order in which balls are delivered to various locations is ordered, random or some combination thereof; b) the number of balls delivered can vary; c) there can be one or more delivery location; and d) the distance balls are delivered from the ball return machine 10 can vary.

(column 8, lines 5-20) Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.

(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.

(column 16, lines 35-39) It is contemplated that the vertical angle at which the projecting mechanism housing 362 is supported can be varied to vary the trajectory of a basketball projected from the projecting device 300 to one or more delivery locations.

(column 20, lines 11-17)  Turning to FIG. 28, the goal unit 800 is disclosed along with goal net 802.  Also shown is bottom ring 870 to which is connected sensor 872, which may be a light sensor.  Sensor 872 may be utilized to count basketballs that successfully pass through the goal 800 and net.  Further, sensor 872 may be interfaced with a computer or other counting device.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,083,944 (‘944). Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1-18, 21-23 of the present application are directed to a basketball ball ejector, having a plurality of pass receipt locations, a user interface and a control system. Claim 19 is directed to a basketball ball ejector, having a plurality of pass receipt locations, a user interface having a visual depiction of a three-point line and ISPRIL arranged at angular positions, a control system, a detector and a network connectivity device. Claim 20 is directed to a basketball ball ejector, having a plurality of pass receipt locations, a user interface having a visual depiction of a three-point line and ISPRIL arranged at angular positions, a control system, a detector, a network connectivity device and a collection net.  Claims 1-22 of ‘944 are also directed to a basketball ball ejector, having a plurality of pass receipt locations, a user interface having a visual depiction of a three-point line and ISPRIL arranged at angular positions, detector  and a control system. claims 1-23 read on claims 1-22 of ‘944.
Response to Arguments
Applicant's arguments filed 01 February 2022 have been fully considered but they are not persuasive.  With regards to the present application being a divisional of 16/989,408 (‘408) now patent number 11,083,944, a review of ‘944 also reveals that support for the claimed subject matter was not present in the Specification.  The section of the MPEP applicant is referring to (608.01(q) .  
Therefore, since there is no support in 13/529,917 (‘917) for the presently claimed subject matter, then it would appear that the present application may claim priority back to ‘408 and not (‘917).
Contrary to applicant’s assertions, the differences between the specification of application 13/529,917 and the present application are substantial and would not be considered minor.  Paragraphs 0019-0023 of the present application do not correspond with paragraphs 0019-0075 of ‘917.  These discrepancies are beyond the minor corrections applicant is referring to.  Applicant asserts that the specification of the present application is the same as ‘917 and ‘603.  The examiner respectfully asserts that applicant should consider reviewing the specifications one more time because as noted above there are substantial differences between the two specifications.  If applicant wishes to rely on the drawings, old and well known or inherent features, then at the least include such language in the specification so that the record is clear and there is no guess work as to whether or not support exists for the claimed subject matter.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
21 March 2022